DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The arguments and amendments filed 12/8/2021 have been received and fully considered.  Claims 13-24 are pending.  Claims 13-24 are now under consideration.

Response to Arguments
Regarding applicant’s argument that ‘340 cannot be combined with Mieth since accelerating the oxygen to superstoichiometrically high speed would adversely impact the UV sensors of ‘340 to measure the UV spectrum of the flame, the examiner notes that “superstoichiometrically” in this instance means with excess oxygen needed for combustion which insures all the carbon monoxide is converted and combusted, which has nothing to do with how the UV probes of ‘340 function and would not impact it at all, secondly the examiner notes that ‘340 teaches that the oxygen is introduced at high speeds (see paragraph 12) and the UV spectrums is still able to be determined, the only missing portion is the exact speed where Mieth teaches the bounds of such speeds in paragraph 19, meaning the UV spectrum would still be able to be determined even at high speeds, which as defined by Mieth include the claimed range.  Still further applicant’s invention does precisely this, use a UV probe to determine the spectrum even at high speeds and a superstoichiometric ratio, in paragraphs 29 and 31, while although reading this into ‘340 would be hindsight the examiner is merely showing that if by using the same equipment (or equivalents thereof) as ‘340, applicant can determine the UV spectrum it would seem inherent for ‘340 to be able to do so as well.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-24 are rejected under 35 U.S.C. 103 as being unpatentable over EP2843340A1 (hereinafter ‘340) in view of Mieth et al (US PG Pub. No. 2013/0091898).
Regarding claim 13:
	‘340 teaches a method of closed-loop control of combustion in a furnace (100) heated by a burner (110) having at least one oxygen lance (120), compromising: supplying fuel by a fuel feed (151) of the burner; and supplying oxygen at least partly through the at least one oxygen lance (120), wherein the supplying the oxygen is in a stoichiometric range. 
	‘340 fails to disclose the oxygen is supplied at a speed of at least 100 m/s and the oxygen is supplied in a superstoichiometric range.
	Mieth teaches a melting furnace similar to ‘340 including delivering oxygen above 100 m/s (see paragraph 19).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify ‘340 with the teachings of Mieth to include the oxygen delivered at high speed in order to mix the combustion gas with the oxygen to reduce NOx (see paragraph 17 of Mieth).
	Mieth teaches to operate a burner at superstoichiometric amounts of oxygen (see paragraph 27).


Regarding claim 14:
	‘340 modified above teaches the oxygen is at least partly supplied at a speed in the region of the speed of sound in oxygen of between 290 m/s and 320 m/s (see paragraph 19 of Mieth as modified above). 

Regarding claim 15:
	‘340 modified above teaches all of the above except the burner comprises a plurality of the oxygen lances (120) through which the oxygen is supplied.   However the examiner notes that it would have been obvious to include more than one lance since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 16:
	‘340 modified above teaches actuating the oxygen supply under automatic closed-loop control via an offgas measurement (see machine translation paragraphs 24-25). 


	‘340 modified above teaches comprising measuring a content of the oxygen in the offgas measurement (see paragraphs 24-25). 

Regarding claim 18:
	‘340 modified above teaches measuring a CO content and/or a content of other reaction gases in the offgas measurement (see paragraphs 24-25). 

Regarding claim 19:
	‘340 modified above teaches actuating the oxygen supply under automatic closed-loop control via a measurement of a flame signal (see paragraphs 24-25). 

Regarding claim 20:
	‘340 modified above teaches measuring the flame signal with a UV light sensor (see paragraphs 24-25). 

Regarding claim 21:
	‘340 modified above teaches all of the above except manually actuating the oxygen supply, however it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to manually actuate the oxygen supply since this is a simple design choice. 

Regarding claim 22:


Regarding claim 23:
	‘340 modfiied above teaches the furnace (100) melts contaminated aluminum scrap (see paragraph 13). 

Regarding claim 24:
	‘340 modified above teaches a furnace (100) having closed-loop control of combustion in the furnace, comprising: a burner (110) having at least one oxygen lance (120), the burner configured to supply fuel via a fuel supply (151), and the at least one oxygen lance configured to supply oxygen at a speed of at least 100 m/s through the at least one oxygen lance (see claim 1 addressed above); a sensor unit (130) for detection of a stoichiometry; and a control unit (150) to adjust the oxygen supply responsive to a signal from the sensor unit such that an oxygen concentration supplied is within a superstoichiometric range (see paragraphs 24-25 and claim 1 addressed above).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762